Citation Nr: 1011058	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-18 649	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from 
November 1959 until his retirement in September 1986.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran failed to report for a travel Board 
hearing in December 2009.

By rating decision in May 2009, the RO granted service 
connection for sinus bradycardia, status post pacemaker.  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  Therefore, that matter is not before the Board.  


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
in a statement received by the Board in January 2010 and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


